DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites the limitation "the first and second seal components" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 11-17, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,381,184 B2 to Funderburk et al. (“Funderburk”).
As to claim 1, Funderburk discloses an applicator for applying an on-skin sensor assembly to skin of a host, the applicator comprising: 
an applicator housing (see Fig 17, element 300) operatively coupled to a disposable housing (see Fig 17, element 312), the disposable housing being configured to receive an electronics unit (see Fig 29, element 330), the electronics unit being configured to generate analyte information based on a signal from a sensor); 
an insertion assembly comprising an insertion member, the insertion member being configured to insert the sensor into the skin of the host (see Fig 17, element 430) ; 
a resistance member releasably coupled to the insertion assembly (see Fig 25, element 350); 
a first drive assembly containing a first amount of stored energy, the first drive member being configured to drive the insertion member in a distal direction to an inserted position (see col 15, ln 48-col 16, ln 40); and 
a second drive assembly containing a second amount of stored energy, the second drive member being configured to drive the insertion member in a proximal direction (see col 15, ln 48-col 16, ln 40), 
wherein the second amount of stored energy is sufficient to decouple the resistance member from the insertion assembly (col 16, ln 13-24).  
As to claim 2, Funderburk further discloses wherein the first drive assembly is configured to drive the insertion member in the proximal direction after the insertion member reaches the inserted position (see col 16, ln 5-6). 
As to claim 3, Funderburk further discloses wherein the second amount of stored energy is sufficient to decouple the resistance member from the insertion assembly and drive the insertion member in a proximal direction to a retracted position (see col 15, ln 48-col 16, ln 40). 
As to claim 4, Funderburk further discloses wherein the proximal direction and the distal direction extend along an axis of the insertion member (see Fig 21-23). 
As to claim 5, Funderburk further discloses wherein the proximal direction and the distal direction extend at an angle to a plane of the disposable housing (see Fig 21-23 – the angle is approximately an orthogonal angle). 
As to claim 6, Funderburk further discloses wherein the resistance member is operatively coupled to the disposable housing (see Fig 21-23, element 340). 
As to claim 7, Funderburk further discloses wherein the resistance member is frictionally engaged with the insertion assembly (see col 16, ln 13-24). 
- 99 -DEXCOM.347A PATENT 	As to claim 8, Funderburk further discloses wherein the resistance member is slidably coupled with the insertion assembly (see col 16, ln 13-24). 
As to claim 11, Funderburk further discloses further comprising a carrier operatively coupled to the disposable housing, the resistance member being operatively coupled to the carrier (see Fig 27, element 338). 
As to claim 12, Funderburk further discloses wherein the carrier is movably coupled to the disposable housing (see Fig 20, element 432, 434). 
As to claim 13, Funderburk further discloses wherein the insertion member comprises a needle (see Fig 16, element 431). 
As to claim 14, Funderburk further discloses wherein the insertion assembly comprises a cannula (see Fig 16, element 430). 
As to claim 15, Funderburk further discloses wherein the insertion member is configured to travel through the cannula as the insertion member moves distally (see col 15, ln 60-64). 
As to claim 16, Funderburk further discloses wherein the resistance member is releasably coupled to the cannula (see col 15, ln 60-64). 
As to claim 17, Funderburk further discloses wherein the cannula is fixed relative to the disposable housing as the insertion member moves distally (see col 16, ln 5-24). 
As to claim 19, Funderburk further discloses wherein the resistance member is coupled directly to the insertion member (see Fig 25, 26A). 
As to claim 20, Funderburk further discloses wherein the insertion assembly comprises a support configured to inhibit proximal movement of the sensor, at least after the insertion assembly reaches the inserted position (see Fig 26A, element 424). 
Allowable Subject Matter
Claims 9-10, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791